Title: Continental Congress Report on Continuance in Office of the Superintendent of Finance, 23 April 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] April 23, 1783. On this date a committee, consisting of Samuel Osgood, Theodorick Bland, Hamilton, James Madison, and Richard Peters, reported on plans to be adopted for paying and discharging the Army. It was recommended that Robert Morris, Superintendent of Finance, continue in office until funds could be procured for paying the officers and soldiers of the Army. To this report, in the writing of Samuel Osgood, Hamilton added the concluding section which recommended “… to Congress the propriety of appointing a Committee to confer with him on his continuance in office ’till proper arrangements can be carried into effect for advancing to the army three months pay at the time of its dissolution or at such short subsequent periods as will satisfy their expectations.”
